 
 
I 
111th CONGRESS
1st Session
H. R. 4243 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2009 
Ms. Linda T. Sánchez of California (for herself and Mr. Brady of Texas) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To permit the issuance of tax-exempt bonds for air and water pollution control facilities. 
 
 
1.Short titleThis Act may be cited as the Clean Air and Water Investment Act of 2009. 
2.Tax-exempt bonds for air and water pollution control facilities 
(a)In generalSubsection (a) of section 142 of the Internal Revenue Code of 1986 (defining exempt facility bonds) is amended by striking or at the end of paragraph (14), by striking the period at the end of paragraph (15) and inserting , or, and by adding at the end the following new paragraph: 
 
(16)air or water pollution control facilities.. 
(b)Air or water pollution control facilitiesSection 142 of such Code is amended by adding at the end the following new subsection: 
 
(n)Air or water pollution control facilities 
(1)In generalFor purposes of subsection (a)(16), the term air or water pollution control facilities means any property— 
(A)to be used, in whole or in part, to abate or control water or atmospheric pollution or contamination by removing, altering, disposing, or storing pollutants, contaminants, wastes, or heat, 
(B)which is either— 
(i)of a character subject to the allowance for depreciation under section 167, or 
(ii)land, and 
(C)with respect to which either— 
(i)a Federal, State, or local agency exercising jurisdiction has certified that the property, as designed, is in furtherance of the purpose of abating or controlling atmospheric pollutants or contaminants, or water pollution, as the case may be, or 
(ii)the property is designed to meet or exceed applicable Federal, State, and local requirements for the control of atmospheric pollutants or contaminants, or water pollution, as the case may be, in effect at the time the obligations, the proceeds of which are to be used to provide such facilities, are issued. 
(2)Certain other propertyIn the case of property to be used to control water pollution, a water pollution control facility includes the necessary intercepting sewers, pumping, power, and other equipment, and their appurtenances. 
(3)Costs taken into account 
(A)Property with no significant purpose other than pollution controlIn the case of property which is designed for no significant purpose other than the control of pollution, the total expenditure for such property shall be taken into account for purposes of this subsection. 
(B)Incremental cost where significant purpose other than pollution controlIn the case of property to be placed in service for the purpose of controlling pollution and for a significant purpose other than controlling pollution, only the incremental cost of such property shall be taken into account for purposes of this subsection. For purposes of the preceding sentence, the term incremental cost means the excess of the total cost of such property over the portion of such cost expended for a purpose other than the control of pollution. 
(C)Significant purposeFor purposes of this paragraph, an expenditure has a significant purpose other than the control of pollution if such expenditure results in an increase in production or capacity, or in a material extension of the useful life, of a manufacturing or production facility or a part thereof.. 
(c)Effective dateThe amendments made by this section shall apply to bonds issued after December 31, 2008. 
 
